 

Exhibit 10.19

 

Name:______________________________

No. of Options:_____________________

 

1ST CONSTITUTION BANCORP

NONQUALIFIED STOCK OPTION AGREEMENT

This NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made this _____
day of __________, 200__ (the “Award Date”) between 1ST CONSTITUTION BANCORP, a
New Jersey corporation (the “Company”) and _______________ (the “Participant”).
Capitalized terms used in this Agreement but not defined upon their first usage
shall have the meanings ascribed to them in the Company’s 2005 Equity Incentive
Plan, as it may be amended from time to time (the “Plan”).

1.      Grant of Option. The Company hereby grants to the Participant the right
and option (the “Option”) to purchase _____ shares of the Company’s common
stock, no par value (the “Shares”) at a price of $[no less than FMV of Award
Date] per share (the “Option Price”) pursuant to the Plan, subject to the terms
and conditions of the Plan and this Agreement. The Option shall expire on
_______________ (the “Expiration Date”).

2.      Type of Option. This Option will not be treated by the Company as an
“incentive stock option” as defined in Section 422 of the Internal Revenue Code
of 1986, as amended.

3.      Incorporation by Reference of the Plan. The Plan is hereby incorporated
by reference into this Agreement. The Participant hereby acknowledges receipt of
a copy of the Plan and represents and warrants to the Company that the
Participant has read and understands the terms and conditions of the Plan. The
execution of this Agreement by the Participant constitutes the Participant’s
acceptance of and agreement to the terms and conditions of the Plan and this
Agreement.

4.      Vesting of Option. Unless the Committee provides for earlier vesting,
the Option shall vest in accordance with the following schedule:

 

Percentage of Options

Scheduled Vesting Date

    ________________ _____anniversary of Award Date ________________
_____anniversary of Award Date

5.      Exercise. The Participant may exercise some or all of the Option by
delivering to the Company, a completed notice of exercise in the form attached
to this Agreement, together with payment in full of the aggregate Exercise
Price.

6.      Form of Payment. Payment of the aggregate Exercise Price may be made in
one of the following methods:

(a)

Cash, certified or bank cashier’s check.

(b)    Shares of the Company’s common stock duly endorsed for transfer to the
Company with signature guaranteed, which may be (i) shares which were received
by the Participant upon exercise of one or more incentive stock options, but
only if such shares had been held by the Participant for a least the greater of
(A) two years from the date the incentive stock options were granted or (B) one
year after the transfer of shares to the Participant, (ii) shares which were
received by the Participant upon exercise of one or more nonqualified stock
options, but only if such shares had been held by the Participant for at least
six months, or (iii) shares which were received by the Participant upon the
vesting of one or more shares of restricted stock of the Company, but only if
and to the extent that such shares had been held by the Participant for at least
six months after vesting.

 


--------------------------------------------------------------------------------

 

7.

Effect of Termination of Employment.

(a)     Termination of Employment Upon Death, Disability or Retirement. Upon
termination of the Participant’s employment with the Company or its subsidiaries
or affiliates by reason of death, disability (as determined by the Committee),
or [retirement at or after age___], all unvested Options shall become fully
vested and exercisable, and may be exercised by the Participant, the
Participant’s estate, beneficiary, or representative, as the case may be, for a
period of three months after the date of termination of service or until the
Expiration Date, whichever is shorter.

(b)    Termination of Employment For Other Reasons. Upon termination of the
Participant’s employment with the Company or its subsidiaries or affiliates
prior to the Expiration Date for any reason other than death, disability, or
retirement, all unvested Options shall expire and terminate upon the date of
termination of service.

8.      No Shareholder Rights. The Participant shall not have any rights as a
shareholder of the Company with respect to any Shares which may be purchased by
exercise of this Option unless and until the Option is duly and fully exercised.

9.      Limits on Transferability. The Option shall not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, other than by will
or the laws of descent and distribution, or as otherwise permitted by the
Committee.

10.    Tax Withholding Obligations. In order to satisfy any withholding or
similar tax requirements relating to the Options, the Company has the right to
deduct or withhold from any payroll or other payment to a Participant, or
require the Participant to remit to the Company, an appropriate payment or other
provision, which may include the withholding of Shares.

11.    Change in Control. Upon a Change in Control, all non-forfeited Options
shall become fully exercisable and vested, subject to compliance with legal and
other requirements.

12.    Trading Black Out Policies. The Participant agrees to abide by all
trading “black out” policies established from time to time by the Company.

13.    No Employment Rights. Nothing in this Agreement will confer upon the
Participant any right to continued employment with the Company or its
subsidiaries or affiliates or affect the right of the Company to terminate the
employment of the Participant at any time for any reason.

14.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without giving effect to
principals of conflicts of laws, and applicable provisions of federal law.

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
and year first above written.

      1ST CONSTITUTION BANCORP

 

      By:    __________________________________

[Name]

Member of the Compensation Committee

     

      PARTICIPANT:

 

 

      _______________________________

      [NAME]

 

 

 

2

 


--------------------------------------------------------------------------------



 

 

NOTICE OF EXERCISE OF NONQUALIFIED STOCK OPTION

                Date:___________________

 

1st Constitution Bancorp

P.O. Box 634

2650 Route 130 North

Cranbury, New Jersey 08512

Attention: Secretary

 

Re:

1st Constitution Bancorp (the “Company”) 2005 Equity Incentive Plan

I hereby exercise the option (“Option”) granted pursuant to the attached
Nonqualified Stock Option Agreement (the “Agreement”) to acquire _____ shares of
the Company’s common stock (the “Shares”) at the exercise price of $_____ per
share, for an aggregate exercise price of $_____.

My enclosed form of payment is (check one):

____    

cash in the amount of $______

____    

certified or bank cashier’s check in the amount of $_____

____    

by surrender of shares of the Company’s common stock with a value of $_____
represented by certificate number_____, duly endorsed for transfer to the
Company with signature guaranteed, which may be (i) shares which were received
by the Participant upon exercise of one or more incentive stock options, but
only if such shares had been held by the Participant for a least the greater of
(A) two years from the date the incentive stock options were granted or (B) one
year after the transfer of shares to the Participant, (ii) shares which were
received by the Participant upon exercise of one or more nonqualified stock
options, but only if such shares had been held by the Participant for at least
six months, or (iii) shares which were received by the Participant upon the
vesting of one or more shares of restricted stock of the Company, but only if
and to the extent that such shares had been held by the Participant for at least
six months after vesting.

As a condition to this Option exercise, I hereby agree to satisfy all applicable
federal, state and local income and employment tax withholding obligations
associated with this Option exercise, and herewith deliver to the Company the
full amount of such obligations (or have made arrangements acceptable to the
Company to satisfy such obligations).

 



 

3

 


--------------------------------------------------------------------------------



 

 

Please make a notation on the Agreement to evidence the exercise of the Option
as set forth in this Notice and return the Agreement, if any Options remain
thereunder, along with a certificate representing the Shares to me at the
address below:

__________________________________

Name:

__________________________________

__________________________________

(PRINT ADDRESS)

 

 

 

 

 

4

 

 

 